Citation Nr: 9900127	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  95-02 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The appellant had active duty for training (ADTRU) from July 
1981 to October 1981.  This appeal arises from an April 1994 
rating decision of the Boston, Massachusetts, regional office 
(RO) which denied service connection for an acquired 
psychiatric disorder.  The notice of disagreement was 
received in April 1994.  The statement of the case was issued 
in July 1994.  The appellants substantive appeal was 
received in September 1994.

On February 14, 1996, a hearing was held at the RO before 
Iris S. Sherman, who is a member of the Board of Veterans 
Appeals (Board) rendering the final determination in this 
claim and who was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
Supp. 1998).

This matter was Remanded by the undersigned in June 1996 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board for appellate 
review.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he was discharged from military 
service due to depression.  He argues that his depression was 
caused by his military service, and that service connection 
is warranted for his current psychiatric disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has failed to 
satisfy his initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim for service connection for an acquired psychiatric 
disorder is well grounded. 


FINDINGS OF FACT

1.  A Naval Aptitude Board Summary dated in October 1981 
indicated that the appellant was discharged from the Navy 
because of poor performance and lack of motivation.

2.  The appellant has been diagnosed as having a mixed 
bipolar disorder and undifferentiated schizophrenia.

3.  There is no competent medical evidence linking the 
claimants current psychiatric disorders with his ADTRU.

4.  The appellants claim for service connection for an 
acquired psychiatric disorder is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellants enlistment examination indicated that his 
psychiatric condition was normal.  Service medical records 
contain no reference to complaints, treatment, or diagnosis 
of a psychiatric disorder.  However, a September 28, 1981 
note indicated that his health record had been lost, and that 
a replacement record had been opened on that date.  His 
discharge examination was also not on file.

In December 1993, the appellant filed a claim for service 
connection for manic depression.  He stated that he was 
discharged from the Navy in 1981 because he had been 
diagnosed as having manic depression.  He indicated that he 
had been receiving treatment for his psychiatric disorder 
since 1992.

In a letter dated in December 1993, Pam Stickles, M.A., 
reported that the appellant had been an active client of the 
Massachusetts Rehabilitation Commission since October 1991.  
She stated that the appellant had been diagnosed as having a 
mixed bipolar disorder and attention deficit disorder.

The appellant was afforded a VA psychiatric examination in 
December 1993.  He stated that he was unable to adjust to 
Navy routine, and that he saw a chaplain for complaints of 
increasing depression.  He claimed that his ranking 
supervisors did not treat him well, even though they knew he 
was depressed.  He said that he experienced auditory 
hallucination between 1985 and 1993.  Following a mental 
status examination, the appellant was diagnosed as having a 
bipolar disorder.

Service connection for manic depression was denied in April 
1994.  The RO found that there was no evidence of treatment 
for any psychiatric disorder in service or for 10 years 
following the appellants separation from service.  

The appellant was afforded a personal hearing before the 
undersigned at the RO in February 1996.  He stated that he 
was in Navy boot camp from July 1981 to October 1981.  He 
testified that he was in active duty for training, and that, 
after a six (6) month tour, he was supposed to revert back to 
the Naval Reserves.  He maintained that the Navy environment 
was too stringent for him.  He said that he was not able to 
uphold the Navys conditions and regulations, and that its 
conditioning of him on an emotional basis was improper.  He 
indicated that he was picked on during this period.  The 
appellant recalled that he became depressed because of these 
circumstances, and that he sought counsel from the base 
chaplain.  He stated that the chaplain recommended his 
discharge.  He indicated that he underwent a psychological 
evaluation as a part of his discharge proceedings, but that 
he could not remember the diagnosis.  He said that he 
remained depressed after his discharge.  However, he stated 
that he did not seek treatment for his psychiatric disorder 
until the late 1980s.  The appellant asserted that he was 
currently receiving psychiatric treatment through the 
Massachusetts Rehabilitation Commission, and that the 
psychiatrist had told him that his Navy experiences had 
caused his bipolar disorder.  Noting that no such opinion was 
on file, the undersigned suggested that the appellant obtain 
a letter from his physicians that stated that his psychiatric 
disability had its onset in service.  He was told that the 
record would be kept open for an additional 30 days so that 
he could submit said letter.

The matter was Remanded in June 1996 for the purpose of 
obtaining additional factual and medical evidence.  
Specifically, the Board held that another search for the 
appellants complete service medical records needed to be 
performed.  The Board also indicated that his discharge 
examination and service personnel records had to be obtained.  
Further, as portions of his service medical records were 
missing, the RO was told to inform the appellant that he 
could submit alternate evidence to support his claim for 
service connection.  Finally, the Board noted that the 
appellants Form DD-214 was unclear as to the nature of his 
service (whether active duty or ADTRU), and that 
clarification of that matter was needed.

In a letter dated in June 1996, the RO advised the appellant 
that he could submit alternate evidence to support his 
contention that service connection was warranted for an 
acquired psychiatric disorder.  He was told that this 
evidence could include statements from service medical 
personnel, buddy affidavits, employment physical 
examination, medical evidence from hospitals, letters written 
during service, or insurance examinations.  The appellant was 
re-mailed this letter in September 1997.  To date, he has not 
responded to these inquiries.

In July 1996, the National Personnel Records Center (NPRC) 
reported that it had previously sent all of the appellants 
service medical records to the RO.  A complete Form DD-214 
was attached to the letter.  On the portion titled Narrative 
Reason for Separation, the appellant was found to have been a 
burden to command due to substandard performance or inability 
to adapt.  There was no indication whether the appellants 
service was active duty or ADTRU.

The appellants complete service personnel file was 
associated with the claims folder.  Notably, an October 1981 
Naval Aptitude Board Summary indicated that the veteran was 
discharged because of poor performance and lack of 
motivation.  While his record showed a lack of ability to 
perform, the commanding officer stated that the appellants 
real problem was his unwillingness to perform.  He was 
described as being a child.  There were no references to 
treatment or diagnosis of depression or any other psychiatric 
disorder.  The evidence considered in this decision was a REU 
Evaluation, RAB Report, an ARB Report, the Company 
Commanders Evaluation, Captains Mast Paperwork, and a 
Memorandum from RTC Chaplain.  None of those records were 
included with the appellants complete service personnel 
file.

By a rating action dated in March 1998, service connection 
for an acquired psychiatric disorder was denied.  The RO 
determined that there was no evidence that established that 
the appellants diagnosed psychiatric disorder had its onset 
during his military service.  A supplemental statement of the 
case was mailed to appellant that same month.

The appellant was afforded another VA psychiatric examination 
in July 1998.  He stated that he was feeling depressed, 
paranoid, and suicidal, and that those feelings either 
started in or were made worse by his military service.  He 
said that he had a family history of depression.  He 
indicated that he had had more than 20 psychiatric 
hospitalizations since 1987.  Following a mental status 
evaluation, the veteran was diagnosed as having 
undifferentiated schizophrenia.

Service connection for an acquired psychiatric disorder was 
denied in July 1998.  Noting that his history of psychiatric 
treatment did not begin until 1987, the RO found that there 
was no evidence that showed that the veterans diagnosed 
undifferentiated schizophrenia was incurred or aggravated by 
his military service.  He was mailed a supplemental statement 
of the case in August 1998.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Veterans Appeals (Court), lay 
observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In the instant case, there is no medical evidence to 
establish a causal link between the appellants current 
psychiatric disorder and military service.  The appellant has 
not offered any medical opinion that attributes his diagnosed 
mixed bipolar disorder and/or undifferentiated schizophrenia 
to his ADTRU.  The appellants opinion that stresses related 
to his military service resulted in his current psychiatric 
problems does not meet this standard.  Questions of medical 
diagnosis or causation require the expertise of a medical 
professional.  See Espiritu.  Further, while the appellant 
claims that he was discharged from service due to a 
psychiatric disorder, the presence of a chronic psychiatric 
disability during ADTRU was not shown.  In that regard, 
according the October 1981 Naval Aptitude Board Summary, his 
discharge was found to have been due to poor performance and 
lack of motivation.

However, as previously referenced, a claimant may still 
obtain the benefit of § 3.303(b) by providing evidence of 
continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  The Board notes that there is no evidence that 
the appellant suffered from the symptoms of any type of 
psychiatric disorder between the 1981 to 1987.  Moreover, the 
correct diagnosis of any psychiatric disability is not within 
the competence of a lay person.

The Board observes that the Court has held that, when a  
claimant fails to submit a well-grounded claim under 38  
U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the  
evidence required to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  During his February 1996 
personal hearing, the appellant stated that his treating 
physicians had told him that there was a relationship between 
his military service and his current psychiatric disorders.  
In that regard, the undersigned advised the appellant to 
obtain a statement from his physicians regarding the onset of 
his psychiatric disorder.  The record was left open for 30 
days so that the appellant could obtain said opinion.  To 
date, no additional evidence has been submitted by the 
appellant.  The procedural consideration of Robinette has 
been satisfied.

Finally, in its 1996 Remand, the RO was told to contact the 
service department to verify whether the appellants service 
was active duty or ADTRU.  This does not appear to have been 
accomplished.  However, the appellant testified that his 
service was ACTRU at his February 1996 personal hearing and 
does not argue that his service was active duty.  As such, 
the Board finds that there is no need for an additional 
Remand for purposes of comporting with the earlier Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
